DETAILED ACTION
	Applicant’s response of January 5, 2021 has been fully considered.  Claim 1 is amended, claims 2 and 5 are cancelled, and claims 6-18 are added.  Claims 1, 3, 4, and 6-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Isitman et al. (US 2016/0159147) in view of Yamauchi (JP 11-199711).  The citations below for Yamauchi are taken from an English language machine translation included previously.
Regarding claims 1, 3, 6-9, 17, and 18, Isitman et al. teaches a rubber composition comprising 100 parts by weight of styrene butadiene rubber and polybutadiene rubber (Table 1, Examples), from 25 to 70 phr of a resin (¶26) such as Sylvatraxx 4401 (instant application teaches that this resin has a softening point of 85° C, a Tg of 43° C, a SP value of 9.1, and a weight average molecular weight of 700, see ¶122 of PG-PUB), from 5 to 25 parts by weight of a processing oil (¶26), and 1.5 parts by weight of a paraffinic or microcrystalline type wax (Table 1, Example 1).  Isitman et al. teaches that this composition is suitable for use in tire treads (¶74).  
	Isitman et al. does not teach that the composition comprises from 0.5 to 3 parts by mass of a branched alkane having 40 to 70 carbon atoms, 1.2 parts by mass or less of a linear alkane having 45 or more carbon atoms, and 0.05 to 1 part by mass of a linear alkane having 20 to 32 carbon atoms.  Yamauchi teaches a rubber composition comprising styrene butadiene rubber and butadiene rubber and from 0.5 to 2.5 parts by weight of a microcrystalline wax that is a Hi-Mic wax from Nippon Seiro Co. (¶21, Table 1) and from 0.1 to 5 parts by weight of a paraffin wax 

Parts by Weight
Parts by Weight
Parts by Weight
Paraffin Wax
1
1
1
Microcrystalline 1
2


Microcrystalline 2

2

Microcrystalline 3


2
Branched alkane having 40 to 70 carbon atoms
1.023
1.157
1.361
Linear alkane having 20 to 32 carbon atoms
0.603
0.603
0.625
Linear alkane having 45 or more carbon atoms
0.597
0.475
0.227



Parts by Weight
Parts by Weight
Parts by Weight
Paraffin Wax
1.5
1.5
1.5
Microcrystalline 1
1


Microcrystalline 2

1

Microcrystalline 3


1

0.595
0.662
0.764
Linear alkane having 20 to 32 carbon atoms
0.806
0.806
0.817
Linear alkane having 45 or more carbon atoms
0.336
0.275
0.151


These charts show that using these amounts of paraffin wax and microcrystalline wax, as taught by Yamauchi, produce amounts of branched alkane having 40 to 70 carbon atoms, linear alkane having 20 to 32 carbon atoms, and linear alkane having 45 or more carbon atoms which fall into the claimed ranges.  Isitman et al. and Yamauchi are analogous art because they are from the same field of endeavor, namely that of diene rubber compositions containing wax useful in tires.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add or to substitute from 0.5 to 2.5 parts by weight of a microcrystalline wax that is a Hi-Mic wax and from 0.1 to 5 parts by weight of a paraffin wax, as taught by Yamauchi, into the rubber composition, as taught by Isitman et al., and would have been motivated to do so in order to ensure good processability of the rubber composition and to prevent a defect in the appearance of the tire (¶11, Yamauchi).   
	Regarding claim 4, Isitman et al. teaches that the rubber composition is used in a mold (¶76).
	Regarding claim 10, Isitman et al. teaches that the resin may be a rosin resin (¶43).
	Regarding claims 11 and 12, Isitman et al. teaches that the rubber composition may comprise from about 1 to about 5 phr of antioxidants (¶71).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Isitman et al. (US 2016/0159147) in view of Yamauchi (JP 11-199711) as applied to claim 1 above, and further in view of Tokimune et al. (US 2016/0108214).
Isitman et al. and Yamauchi teach the composition of claim 1 as set forth above.  Isitman et al. does not teach that the composition further comprises from 0.1 to 5 parts by mass of a pluronic nonionic surfactant.  However, Tokimune et al. teaches a rubber composition comprising styrene butadiene and polybutadiene rubber (Table 1, Examples) and from 0.1 to 5 parts by mass of a pluronic nonionic surfactant (¶8).  Isitman et al. and Tokimune et al. are analogous art because they are from the same field of endeavor, namely that rubber compositions for tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 5 parts by mass of a pluronic nonionic surfactant, as taught by Tokimune et al., to the composition, as taught by Isitman et al., and would have been motivated to do so in order to improve tire appearance while maintaining or improving fuel economy and abrasion resistance (¶17).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Isitman et al. (US 2016/0159147) in view of Yamauchi (JP 11-199711) as applied to claim 1 above, and further in view of Hashimoto et al. (WO 2016/084923).  For convenience, the citations below for Hashimoto et al. are taken from English language equivalent US 2017/0320358.
	Isitman et al. and Yamauchi teach the composition of claim 1 as set forth above.  Isitman et al. does not teach that the composition further comprises from 0.1 to 10 parts by mass of a chain ethylene oxide.  However, Hashimoto et al. teaches a rubber composition comprising polybutadiene rubber, natural rubber, and styrene butadiene rubber (¶28) and from 0.1 to 8 parts by weight of a polyether (¶38), such as Newpol 50HB-100 (Table 2; Table 4, Example 2).  Isitman et al. and Hashimoto et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 8 parts by weight of a polyether, such as Newpol 50HB-100, as taught by Hashimoto et al., to the rubber composition, as taught by Isitman et al., and would have been motivated to do so in order to reduce the acceleration of cure (¶19) and improve scorch resistance (¶30).

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive.
Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  Therefore, this argument is unpersuasive.
Applicant argues that neither Isitman et al. nor Yamauchi teaches to adjust the amounts of these alkanes in consideration of mold releasability.  This argument is unpersuasive.  These references do not have to modify amounts based on the criteria of the instant invention.  The amounts of the alkanes will change based on the amounts of the paraffin wax and microcrystalline wax used by one of ordinary skill in the art and it has been shown above that Yamauchi teaches amounts of these waxes which will produce alkane amounts which fall into the claimed ranges.  That is sufficient the meet the limitation and the reasoning behind the amounts is not germane to the rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767